 1   David A. Chami, AZ #027585
     PRICE LAW GROUP, APC
 2   8245 N. 85th Way
     Scottsdale, AZ 85258
 3
     T: (818) 600-5515
 4   F: (818) 600-5415
     david@pricelawgroup.com
 5

 6   Haytham Faraj
     LAW OFFICES OF HAYTHAM FARAJ
 7   1935 W Belmont Ave.
     Chicago, IL 60657
 8   T: (312) 635-0800
 9   F: (202) 280-1039
     haytham@farajlaw.com
10

11
     Attorneys for Plaintiff

12                         IN THE UNITED STATES DISTRICT COURT
13                                 FOR THE DISTRICT OF ARIZONA
14

15      Mussalina Muhaymin as Personal                Case No.: CV-17-04565-PHX-SMB
        Representative of the Estate of
16
        Muhammad Abdul Muhaymin Jr.,                  PLAINTIFF’S MOTION TO QUASH
17                                                    AND/OR FOR PROTECTIVE
                      Plaintiff,                      ORDER REGARDING
18                                                    SUBPOENAS ISSUED
19      v.                                            TO PLAINTIFF’S RETAINED
                                                      EXPERT WITNESSES, DR.
20      City of Phoenix, an Arizona Municipal         BENNET OMALU AND
        Corporation, et al.,                          MR. SCOTT DEFOE
21

22                    Defendants.
23

24           NOW COMES Plaintiff, Mussalina Muhaymin, as Personal Representative of the
     Estate of Muhammad Abdul Muhaymin, Jr., by and through undersigned counsel, and
25

26   pursuant to Rules 26(c)(1)(A), 45(b), and 45(d)(3)(A), moves for a Protective Order and/or

27   to Quash the subpoenas commanding production of documents from Plaintiff’s experts,

28


                                                -1-
 1   Dr. Bennet Omalu and Mr. Scott DeFoe, by September 4, 2020. Good cause exists to
 2   protect Plaintiff’s experts because the purported subpoenas were not properly served,
 3
     require compliance beyond the geographical limits specified in Rule 45(c), fail to allow a
 4
     reasonable time to comply, and are untimely pursuant to the court-ordered written
 5
     discovery deadline. In support thereof, Plaintiff states as follows:
 6
                        MEMORANDUM OF POINTS AND AUTHORITIES
 7

 8      I.     BACKGROUND

 9             On August 17, 2020, defense counsel filed a notice of intent to issue subpoenas
10
     to Plaintiff’s expert witnesses, Dr. Bennet Omalu and Mr. Scott DeFoe, seeking production
11
     documents pursuant to Fed. R. Civ. P. 45. (Dkt. 207). Defense counsel did not otherwise
12

13   inform Plaintiff’s counsel of their intent to serve these subpoenas on Plaintiff’s expert

14   witnesses seeking production of documents, which could and should have been requested
15
     from Plaintiff pursuant to Fed. R. Civ. P. 34. Nor did Defendants’ counsel request that
16
     Plaintiff’s counsel accept service on its expert’s behalf. Defense counsel was fully aware
17

18   that Plaintiff’s lead counsel was preparing for trial at the time the notice was filed and

19   would likely be in trial for the next few weeks. Plaintiff’s counsel did not discover that any
20
     such subpoenas were issued until one of Plaintiff’s expert witnesses reached out regarding
21
     receipt of the subpoena via certified mail on or about August 31, 2020.
22

23      II.    ARGUMENT

24             Plaintiff and her retained expert witnesses respectfully request that this Court
25
     quash and/or issue a protective order regarding the subpoenas mailed to Plaintiff’s experts
26
     because they were not properly served, require compliance beyond the geographical limits
27

28


                                                  -2-
 1   specified in Rule 45(c), fail to allow a reasonable time to comply, and are untimely pursuant

 2   to the court-ordered written discovery deadline.
 3
               a. RECEIPT OF SUBPOENAS
 4
               The purported subpoena commanding production of documents from Mr. Scott
 5

 6   DeFoe was sent to his P.O. Box in Huntington Beach, CA, via certified mail, on or after

 7   August 19, 2020, with documents to be delivered to defense counsel’s office, 384 miles
 8   away, on September 4, 2020, at 9 a.m. Mr. DeFoe did not receive the subpoena until on or
 9
     about August 31, 2020.
10
               Similarly, the purported subpoena commanding production of documents from
11

12   Dr. Bennet Omalu was sent to his office in Stockton, CA, via certified mail, on or after
13   August 19, 2020, with documents to be delivered to defense counsel’s office, 723 miles
14
     away, on September 4, 2020, at 9 a.m.
15
               b. IMPROPER SERVICE
16

17            The subpoenas issued to Plaintiff’s retained experts, Dr. Bennet Omalu
     and Mr. Scott DeFoe, should be quashed or a protective order entered because they
18   were not properly served.
19
               Rule 45(b)(1) provides, in relevant part, that “[s]ervice of a subpoena upon a
20
     person named therein shall be made by delivering a copy thereof to such person[.]” The
21

22   majority of courts understand “delivering” to require personal service of the subpoena. See
23   Rijhwani v. Wells Fargo Home Mortg., Inc., No. C 13-05881 LB, 2015 WL 848554, at *4
24
     (N.D. Cal. Jan. 28, 2015) (citation omitted); Spencer, 2006 WL 2734284, at *1 (citations
25
     omitted); Newell v. Cnty. Of San Diego, No. 12cv1696-GPC (BLM), 2013 WL 4774767,
26
27   at *2 (S.D. Cal. Sept. 5, 2013) (citations omitted); see also Wright & Miller, 9A Fed.
28


                                                  -3-
 1   Practice & Proc. § 2454 (3d ed. 2015) (“The longstanding interpretation of Rule 45 has

 2   been that personal service of the subpoena is required.”). Without proper service,
 3
     Plaintiff’s experts are under no obligation to comply.
 4
                c. SEEKS PRODUCTION OF DOCUMENTS OUTSIDE
 5                 GEOGRAPHICAL LIMITATIONS SET FORTH IN RULE 45
 6
              The subpoenas are improper and must be quashed because they command
 7   production of documents outside of the geographical limitations set forth in Rule 45.
 8              A subpoena may command “production of documents, or tangible things at a
 9
     place within 100 miles of where the person resides, is employed, or regularly transacts
10
     business in person.” F.R.C.P. 45(c)(2)(A) (emphasis added). Pursuant to Rule
11

12   45(d)(3)(A)(ii), the court must quash or modify a subpoena that requires a person to
13   comply beyond the geographical limits specified in Rule 45(c). Because the place for
14
     production is far more than 100 miles from Plaintiffs’ experts, the subpoena must be
15
     quashed.
16

17              d. FAILURE TO ALLOW A REASONABLE TIME TO COMPLY
18             The subpoenas are also patently improper and must be quashed because
19   they failed to allow Plaintiff’s experts a reasonable time to comply pursuant
     F.R.C.P. 45(d)(3)(A)(i).
20
                The scope of discovery that can be requested through a subpoena under Rule 45
21

22   is the same as the scope under Rule 26(b). Fed. R. Civ. P. 45 Advisory Comm.'s Note
23   (1970) (“[T]he scope of discovery through a subpoena is the same as that applicable to
24
     Rule 34 and other discovery rules.”). Where the information sought via a subpoena could
25
     have been requested from the Plaintiff pursuant to F.R.C.P. 34, the time to respond to such
26
27   subpoenas is typically the same – i.e., 30 days. Mr. DeFoe, for example, did not receive
28


                                                 -4-
 1   the purported subpoena until on or about August 31, 2020, 4 days before the time specified

 2   for compliance.
 3
               The purported subpoenas must be therefore be quashed because they did not
 4
     allow Plaintiff’s experts a reasonable time to comply.
 5

 6             e. ISSUED BEYOND DEADLINE TO SERVE WRITTEN DISCOVERY

 7            Finally, the subpoenas are untimely because the deadline to serve written
     discovery was August 7, 2020. (Dkt. 206).
 8

 9             The defense may not use a subpoena to circumvent the court ordered discovery

10   deadlines. For that reason alone, Defendants’ subpoenas are untimely, unenforceable, and
11
     must be quashed.
12
        III.   CONCLUSION
13

14             For the foregoing reasons, Plaintiff and her retained expert witnesses

15   respectfully request that this Court quash and/or issue a protective order regarding the
16
     aforementioned subpoenas because they were not properly served, require compliance
17
     beyond the geographical limits specified in Rule 45(c), fail to allow a reasonable time to
18
19   comply, and are untimely pursuant to the court-ordered written discovery deadline.

20         Respectfully submitted this 3rd day of September, 2020.
21

22                                            PRICE LAW GROUP, APC
23                                            /s/David A. Chami
24                                            David A. Chami, AZ #027585

25                                            Attorneys for Plaintiff
26
27

28


                                                 -5-
 1                                CERTIFICATE OF SERVICE
 2          I hereby certify that on September 3, 2020, I electronically filed the foregoing
 3
     document with the Clerk of the Court using the ECF system. Notice of such filing will be
 4
     sent to all attorneys of record in this matter. Since none of the attorneys of record are non-
 5
     ECF participants, hard copies of the foregoing have not been provided via personal delivery
 6
     or by postal mail.
 7
                                                        PRICE LAW GROUP, APC
 8
                                                        /s/Florence Lirato
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28


                                                  -6-
